DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/22 has been entered.


The amendment filed on 08/01/2022 has been acknowledged. 

Amendment Summary
Claims 1, 2, 7, 13 and 14  are amended. 
Claims 5, 12 and 17 are canceled. 


Response to Arguments/Amendment
Applicant’s arguments with respect to claims #1-4, 6-11, 13-16, 18 and 19. have been considered but they are not persuasive.

Development

1)  
Applicant argues that
In contrast to amended claim 1, the context information in Singh is not provided from the MME to the target eNodeB. Instead, the MME retrieves the context information from the source eNodeB.

Examiner respectfully disagrees with applicant remarks and arguments 
As the it is clearly described the MME provided the context information to the first eNB which is considered to be the target base station providing coverage to the UE also. Fig.3(330); column 8, lines (4-30)), described this transmission.  

2)
Applicant respectfully disagree that
In rejecting dependent claim 5, which defines the context information as including the capability information and the quality of service information of the UE, the Office action asserted that Singh teaches context information comprises capability information of the UE at col. 7, lines 1-3 and col. 8, lines 36-39 and quality of service (QoS) of the UE at col. 5, lines 40-42 and col. 7, lines 1-3. 


Examiner disagrees with applicant remarks and arguments as 
Claim 5 is cancelled for the amended claims submission dated 08/01/2022. 
However it is clearly described in Singh that the target eNB being solicitated  to be the new eNB for the UE, is trying to found information for this UE by requesting info from the attached core network node MME. The MME that stores information retrieved from Source eNB and HSS provided the target eNB (Fig.3(304)) with UE context info comprising capability, bearer and QoS. (See (Column 6, line 58 to column 7, line 9)). And Yes Singh teaches about transferring UE context data from MME to Target eNB (Fig.3(330)). The context data described as being terminal capabilities and list of bearers (See Column 7, lines (1-9). Column 5, lines (40-45); described bearer as QoS. 




Conclusion
Therefore for each of these about reasons, Singh does teach all of the limitations of claim 1. Claim 7, 13 contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and claim 7 and Claim 13 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102 to be withdrawn has been denied. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 8768305 B1).

Regarding Claim 1, 7, 13
Singh discloses an information obtaining method (See [Abstract]), 
wherein the method (See Column 7, lines (25-44); eNB performs reestablishment) is applied to a target base station (Fig.3(304))  comprises:

sending, by the target base station (Fig.3(304)), first information (See Column 7, lines (50-52); the first eNodeB communicates initial mobile device service request message to the MME) to a mobility management entity (Fig.3(306)), 
wherein the first information (See Column 7, lines (50-52)) comprises a first request (Fig.3(316)) used to re-establish a radio resource control (RRC) connection with the target base station (Fig.3(304))  (See Column 7, lines (49-54);  an RRC connection reestablishment request is transmitted) as requested (Fig.3(310); request by UE) by user equipment (UE) (Fig.3(302)), 
wherein the first request instructs (See Column 7, lines (50-52); eNB requesting second information from MME) the mobility management entity (Fig.3(308)) to send second information (See Column 7, lines (60-62); UE context data) to the target base station (Fig.3(304)), 
wherein the second information comprises context information of  the UE (See Column 7, lines (60-62); UE context data) and indication information that indicates connection establishment (See Column 8, lines (14-15); (31-46]; The mobile device context data may include all related signaling and user data transport resources capability)  and

wherein the context information (See Column 7, lines (60-65); UE context data) comprises 
capability information of the UE (See Colum 7, lines (1-5); Column 8, lines (36-39)) and  quality of service (QoS) of the UE (See Column 5, lines (40-45); Column 7, lines(1-5); QoS part of Bearer) and


receiving, by the target base station (Fig.3(304)), the second information (See Fig.3(330); Column 8, lines (4-30); the MME communicates an initial context setup request to the first eNodeB in order to reestablish the mobile device RRC connection) from the mobility management entity (Fig.3(306))



Regarding Claim 2, 8, 14
Singh teaches all the features with respect to claim 1, 7, 13 and Singh further teaches 
that the method further comprises:

receiving a second request (Fig.3(310)) from the UE (Fig.3(302)) and to re-establish the RRC connection (See Fig.3(310); Column7, lines (25-31)); and

wherein sending the first information to the mobility management entity  (Fig.3(306)) comprises sending the first information (See Fig.3(316)) to the mobility management entity (Fig.3(306)) based on the second request (Fig.3(310)).



Regarding Claim 3, 9, 15
Singh teaches all the features with respect to claim 2, 8, 14 and Singh further teaches
wherein the second request comprises key information of the UE (See Column 7, lines (10-24); bidirectional communication use encryption key during attachment to network), 
the first information further comprises the key information  (See Column 7, lines (10-24), and 
the key information instructs the mobility management entity to verify, based on the key information (See Column 7, lines (10-24), whether the UE is authorized  (See Column 7, lines (10-24);  authentication process during registration and attachment).



Regarding Claim 4, 10, 16
Singh teaches all the features with respect to claim 1, 7, 13 and Singh further teaches
sending re-establishment information to the UE (See Fig.3(334)(354); Column 8, lines (31-46); RRC configuration information) based on the indication information (See Column 8, lines (14-15)(31-46); data. The mobile device context data may include all related signaling and user data transport resources)  and
the context information  (See Column 7, lines (60-62); Column 8, lines (31-46);  UE context data), 
wherein the re-establishment information (See Fig.3(334)(354); Column 8, lines (31-46); RRC configuration information) is used to instructs the UE (Fig.3(302)) to establish a connection between the UE and the base station based on the reestablishment information (See Column 8, lines (31-46); replies with an RRC connection reconfiguration complete message to the first eNodeB).


Regarding Claim 6, 12, 18
Singh teaches all the features with respect to claim 2, 8, 14 and Singh further teaches
                wherein the context information comprises 
capability information of the UE (See Colum 7, lines (1-3); Column 8, lines (36-39)) and quality of service (QoS) of the UE (See Column 5, lines (40-42); Column 7, lines(1-3); QoS part of Bearer) ..


Regarding Claim 19,
Singh teaches all the features with respect to claim 3 and Singh further teaches
wherein the mobility management entity sends the second information to the base station (See Column 7, line (1-5); update context data in the eNB)
upon verifying the UE is authorized (See Column 7, lines (5-19); authentication is performed between MME and UE at initial registration and attachment).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646